                       Case 15-18108-SMG
Default Document Processing                Doc   Filed 10/25/19   Page 1 of 10
MAC N9286-01Y
1000 Blue Gentian Road
Eagan, MN 55121-7700


10/25/2019



JOHNNY X GONZALEZ,
2455 HAYES ST
HOLLYWOOD, FL 33020-3415
                                Case 15-18108-SMG                  Doc        Filed 10/25/19              Page 2 of 10
  Fill in this information to identify the case:

                      JOHNNY X GONZALEZ


  (Spouse i iling)



                      1518108




 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                             12/15

 If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the
 debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
 supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


  Name of creditor: Wells Fargo Bank, N.A.                                                Court claim no. (if known):4



  Last 4 digits of any number you use to                                                  Date f ayme t c a             e:
  identify the debtor’s account: 9432________                                             Must be at least 21 days after date
                                                                                          of this notice


                                                                                          Ne      ta    ayme t:                     $ 378.06
                                                                                          Principal, interest, and escrow, if any

  Part 1:       Escrow Account Payment Adjustment

  1.   Will there be a change in the debtor’s escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                 the basis for the change. If a statement is not attached, explain why:


                     Current escrow payment: $_____________                        New escrow payment:              $

  Part 2:       Mortgage Payment Adjustment



  2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
       variable-rate note?
        No
        Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                 attached, explain why: Rate change disclosed in original note agreement.


                 Current interest rate:         5.75               %                 New interest rate:             5.50_______________%

                 Current principal and interest payment: $ __395.24______ New principal and interest payment: $ _378.06_______

  Part 3:       Other Payment Change



  3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
        No
        Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                 agreement. (Court approval may be required before the payment change can take effect.)

                     Reason for change: Payment change due to cycle date.                                                                      _

                     Current mortgage payment: $ 395.24                New mortgage payment: $378.06


177628405
                                   Case 15-18108-SMG                   Doc      Filed 10/25/19             Page 3 of 10
Debtor 1           JOHNNY X GONZALEZ _________________________________________                           Case number (if known) 1518108
                   First Name            Middle Name             Last Name




  Part 4:        Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

       I am the creditor.
       I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.




      /s/ Edina Hadzic                                                                  Date__10/25/2019
     Signature




  Print:           Edina Hadzic                                                          Title   Vice President Loan Documentation_
                   First Name                    Middle Name   Last Name



  Company           Wells Fargo Bank N.A.


  Address           1000 Blue Gentian Road, N9286-01Y
                   Number               Street


                    Eagan, MN 55121-7700
                   City                                        State         ZIP Code



  Contact phone    (_877        )_891 –_0002                                             Email noticeofpaymentchangeinquiries@wellsfargo.com




177628405
                       Case 15-18108-SMG          Doc     Filed 10/25/19     Page 4 of 10

                  UNITED STATES BANKRUPTCY COURT
                                           Southern District Of Florida
                                                                  Chapter 13 No. 1518108

In re:
JOHNNY X GONZALEZ,


                                      CERTIFICATE OF SERVICE

I hereby certify that on or before 10/25/2019, I served a copy of this Notice and all attachments upon each of
the entities named below by the court’s notice of electronic filing or by placing a copy thereof in an envelope, in
the United States Mail with first class mail postage prepaid, addressed to each of them as follows:


Debtor:                       By U.S. Postal Service First Class Mail Postage Prepaid:
                              JOHNNY X GONZALEZ,
                              2455 HAYES ST
                              HOLLYWOOD, FL 33020-3415



Debtor's Attorney:            By Electronic Court Filing:
                              RICARDO CORONA ESQ
                              3899 NW 7 St, Second Floor
                              MIAMI, FL 33126-5551



Trustee:                      By Electronic Court Filing:
                              ROBIN R WEINER
                              POB 559007
                              FORT LAUDERDALE, FL 33355-9007




                                                                               /s/ Edina Hadzic




177628405
Case 15-18108-SMG   Doc   Filed 10/25/19   Page 5 of 10
Case 15-18108-SMG   Doc   Filed 10/25/19   Page 6 of 10
Case 15-18108-SMG   Doc   Filed 10/25/19   Page 7 of 10
Case 15-18108-SMG   Doc   Filed 10/25/19   Page 8 of 10
Case 15-18108-SMG   Doc   Filed 10/25/19   Page 9 of 10
Case 15-18108-SMG   Doc   Filed 10/25/19   Page 10 of 10
